Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Johnson on 2/24/2022.

The application has been amended as follows: 
Claim 1: A case comprising: a first frame shaped and sized to receive a tablet-shaped computing device to couple with a display side of the tablet-shaped computing device; a second frame shaped and sized to receive the first frame, the second frame including a continuous back to obscure a back of the tablet-shaped computing device being received by the case; and one or more fasteners to contribute in coupling the first frame and the second frame together, the one or more fasteners including one or more screws, the first frame including one or more stems threaded for receiving the one or more screws, the second frame including one or more apertures positioned to align with the one or more stems of the first frame, wherein the first frame has an inner lip shaped and sized to abut with a periphery of the tablet-shaped computing device, and wherein the first frame has an inner wall extending from the inner lip to abut with a front periphery of the tablet-shaped computing device without abutting with the display of the tablet-shaped computing device.
Claims 3-4 (cancelled)
Claim 18: A case comprising: a first frame shaped and sized to receive a tablet-shaped computing device, the first frame has an inner lip shaped and sized to abut with a periphery of a first side of the tablet-shaped computing device; a second frame shaped and sized to receive the first frame and to abut with a second side of the tablet-shaped computing device; one or more fasteners; and one or more threaded stems to receive the one or more fasteners to couple the first frame and the second frame together to form the case to hold the table-shaped computing device therein, wherein the first frame has an inner wall extending from the inner lip to abut with a front periphery of the tablet-shaped computing device without abutting with the display of the tablet-shaped computing device.
Claim 19 (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-2, 5, 7, 9-10, 15-17: The best prior art of record, taken alone or in combination thereof, fails to teach a case including, along with other limitations, the first frame having an inner lip shaped and sized to abut with a periphery of the tablet-shaped computing device, and wherein the first frame having an inner wall extending from the 
Re claim 18: The best prior art of record, taken alone or in combination thereof, fails to teach a case including, along with other limitations, the first frame having an inner wall extending from the inner lip to abut with a front periphery of the tablet-shaped computing device without abutting with the display of the tablet-shaped computing device as set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIDHI THAKER/Primary Examiner, Art Unit 2835